DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality: it includes reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims [see MPEP § 608.01(m)]. 
Claim 14 is objected to because of the following informalities:  it is suggested to remove the word “and” from line 34.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control means for receiving...and controlling” in claim 14 [no corresponding structure is found in the specification or figures]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a mold block configured to put a panel to be formed on an upper surface”, it is unclear how a mold block, which is equivalent to a die, have to capability of placing/putting a workpiece thereon itself. For examination purposes the limitation is being interpreted as: a mold block configured to receive a panel to be formed on an upper surface.
The claim states “pressing the panel mounted on the mold to the lower side” in line 9, this renders the claim indefinite since the limitation is interpreted as a method limitation within a device claim. Therefore it is unclear if the limitation is intending to set forth an intended function of the pressing unit or if it is intending to set forth the pressing unit is configured to perform the recited function. For examination purposes the limitation is being interpreted as an intended function. 
The claim states “the mold” in line 10, it is unclear if it is intending to refer to the mold block previously recited in the claim or if this is introduction an additional mold. It is noted that throughout the claims the limitation “mold block” is used except for within this limitation. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as referring to the mold block.
The claim states “the lower side” in line 10, there appears to be insufficient antecedent basis for this limitation and additionally this limitation renders the claim indefinite since it is unclear of which element’s lower side is being referred to, e.g. the mold block or the conveyor device. 
There appears to be insufficient antecedent basis for the limitation “the middle portion” found in line 8, the limitation “the piston rod” found in line 16, the limitation “the lower end” found in line 18-19 and the limitation “the upper surface” found in line 36.
With regards to claim 8, there appears to be insufficient antecedent basis for the limitation “the heating furnace” found in line 2. 
The claim states “wherein the panel is heated by passing through the heating furnace....and is supplied ...by the conveyor device” this limitation renders the claim indefinite since it is further defining an element that is not positively recited in the claim. Specifically the panel is the intended workpiece of the apparatus but is not a structural feature of the apparatus. It is suggested to amend the claim to recite the functions of the structural elements of the apparatus with respect to the workpiece instead of how it is currently recited. 
With regards to claim 9, the claim states “supplying the panel placed on the molding block to a heating furnace and heating said panel” it is unclear if this heating furnace is in addition to the heating furnace set forth in claim 8, from which claim 9 depends, or if the limitation is referring to an additional heating furnace. For examination purposes the limitation is being interpreted as referring to the heating furnace of claim 8. 
With regards to claim 14, there appears to be insufficient antecedent basis for the limitation “the outer end” in line 21.
The claim states “a middle part” in line 23, it is unclear if this is referring to the middle part of the intermediate pipe part or of the fixing pipe part. Clarification and/or correction is required.
The claim states “the control unit” in line 27, it is unclear if this is intending to refer to the control means previously recited in the claim or if it is intending to set forth an additional control unit in the claim. 
The claim states “the air on the upper side of the mold block to the outside” this renders the claim indefinite since it is unclear to the outside of what, e.g. outside of the mold as in into the environment or outside of the space. Clarification and/or correction is required.
Claim limitation “control means for receiving...and controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure us devoid of any structure that performs the function in the claim and figure 11 represents the control means with a box 80. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	With regards to claims 7, 9, 11, 13 and 15, the claims state “to press the panel to be in contact with the upper surface of a mold block” it is unclear if this is intending to refer to the mold block set forth within the apparatus claim from which each method claim depends from or if it is intending to set forth an additional mold block. For examination purposes the limitation is being interpreted as: to press the panel to be in contact with the upper surface of the mold block.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (herein APA; KR 10-1203092) in view of Pinson (US 4,212,188).
In reference to claim 1, APA discloses an apparatus for forming an atypical curved panel comprising
a mold block (2) configured to receive a panel (A) to be formed on an upper surface thereof and transferred by a conveyor device (1), the upper surface of the mold block (2) being in the form of an atypical curved surface for forming the panel,
a pressing unit (3) located on the upper side of the middle portion of the conveyor device (1) and configured to press the panel mounted on the mold block to a lower side, and pressing means comprising 
a support )3a) positioned above the mold block (2), a plurality of tools (3b) provided on the support to allow a rod (3d) extending downward and configured to lift the rod, and a pressing member (roller 3f) provided at the lower end of the rod, the tools being spaced apart from each other in fore and aft and left and right directions, 
wherein when the rod is lowered, the pressing member presses the panel mounted on the upper surface of the mold block to be in close contact with the upper surface of the mold block so that the panel is formed in the shape of the upper surface of the mold block [see abstract; figures 1 & 2 of application figures].
APA discloses the invention substantially as claimed except for wherein a ball head is provided at a lower end of the rod and the pressing member is a rectangular pressing plate. 
However, Pinson teaches of an apparatus for forming atypical curved panels by pressing a plurality of cylinder tools that are provided on a support (11) to allow a piston rod (16) [see col. 3 lines 11-13 that state the rams 16 can be movable by hydraulic jacks], wherein each rod has a ball head (33) provided at a lower end of the rod (16) and a rectangular pressing plate (32) [see col. 4 lines 1-4; plates can be any shape to minimize gaps there between] extending in a forward and backward direction, an extended pipe body (portion surrounding ball head; see figure 3)  extend upward from the upper surface of the pressing plate and into which the ball head is inserted, wherein the pressing member is freely tilted forward and backward and in left and right directions in order to even apply pressure to the panel when forming an atypical curved panel [see figure 2-3].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressing unit of APA with the pressing unit as taught by Pinson in order to obtain the predictable results of allowing even pressure application to the workpiece and allowing easier contouring of the pressing members to the atypical curved surface of the mold block.
The combination discloses the invention substantially as claimed except for wherein the ball head is provided with a through hole for a fixing pin to pass through.
However, it would have been within the realm of one having ordinary skill in the art to modify the connection between the ball head and pressing member of Pinson to include a through hole and pin connection in order to provide a secure connection during pivotal movement therein.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the ball head and pressing plate to include a through hole and pin connection in order to improve the connection between the elements during pivotal movement there between. 
In reference to claim 8, APA further discloses the panel (A) is heated by passing through a heating furnace (30)  while the panel is mounted on the upper surface of the mold block, and is supplied to the lower side of the pressing means by the conveyor device [see figure 10].
In reference to claim 10, Pinson further teaches the lower surface of the pressing plate is configured to have an arcuate shape in which the middle portion protrudes downward, and the extending pipe body is posited to be close to the proximal end of the pressing plate so that the front end portion of the pressing member is rotated downward when the piston rod is lifted [see col. 3 line 61-col. 4 line 1].
In reference to claims 7, 9 and 11, the combination discloses a method for forming an atypical curved panel comprising the steps of
placing the panel (A) on the upper surface of the mold block (2),
supplying the panel (A) placed on the mold block to a heating furnace (30) and heating the panel,
supplying the mold block (2) and the panel (A), heated in the heating furnace (30), to the lower side of the pressing unit by using the conveyor device (1),
forming the panel by operating the cylinder tools of the pressing unit and descending the pressing member so as to press the panel to be in contact with the upper surface of the mold block, and
discharging the panel (A) and the mold block rearward using the conveyor device after the pressing member is lifted by the cylinder tool, and air-cooling the discharged mold block and panel in air [see abstract of APA].
Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725